Exhibit 10.3 Tobira Therapeutics, Inc. 2010 Stock Plan Adopted on February 25, 2010 TABLE OF CONTENTS Page SECTION1. ESTABLISHMENT AND PURPOSE 1 SECTION2. ADMINISTRATION 1 (a) Committees of the Board of Directors 1 (b) Authority of the Board of Directors 1 SECTION3. ELIGIBILITY 1 (a) General Rule 1 (b) Ten-Percent Stockholders 1 SECTION4. STOCK SUBJECT TO PLAN 2 (a) Basic Limitation 2 (b) Additional Shares 2 SECTION5. TERMS AND CONDITIONS OF AWARDS OR SALES 2 (a) Stock Grant or Purchase Agreement 2 (b) Duration of Offers and Nontransferability of Rights 2 (c) Purchase Price 2 (d) Withholding Taxes 2 (e) Transfer Restrictions and Forfeiture Conditions 3 SECTION6. TERMS AND CONDITIONS OF OPTIONS 3 (a) Stock Option Agreement 3 (b) Number of Shares 3 (c) Exercise Price 3 (d) Exercisability 3 (e) Basic Term 3 (f) Termination of Service (Except by Death) 4 (g) Leaves of Absence 4 (h) Death of Optionee 4 (i) Post-Exercise Restrictions on Transfer of Shares 5 (j) Pre-Exercise Restrictions on Transfer of Options or Shares 5 (k) Withholding Taxes 5 (l) No Rights as a Stockholder 5 (m) Modification, Extension and Assumption of Options 6 (n) Company’s Right to Cancel Certain Options 6 SECTION7. PAYMENT FOR SHARES 6 (a) General Rule 6 (b) Services Rendered 6 (c) Promissory Note 6 (d) Surrender of Stock 6 (e) Exercise/Sale 6 (f) Other Forms of Payment 7 i SECTION8. ADJUSTMENT OF SHARES 7 (a) General 7 (b) Mergers and Consolidations 7 (c) Reservation of Rights 8 SECTION9. PRE-EXERCISE INFORMATION REQUIREMENT 8 (a) Application of Requirement 8 (b) Scope of Requirement 8 SECTION10. MISCELLANEOUS PROVISIONS 8 (a) Securities Law Requirements 8 (b) No Retention Rights 9 (c) Treatment as Compensation 9 (d) Governing Law 9 SECTION11. DURATION AND AMENDMENTS 9 (a) Term of the Plan 9 (b) Right to Amend or Terminate the Plan 9 (c) Effect of Amendment or Termination 9 SECTION12. DEFINITIONS 10 ii TOBIRA Therapeutics, Inc. 2010 Stock Plan SECTION 1. ESTABLISHMENT AND PURPOSE.
